Title: To George Washington from William Heath, 25 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point March 25th 1781
                  
                  I have been making enquiry where and with what convenience such of the troops as have not had the small pox, can be inoculated.  I find that about 240 can be accommodated to take it at once at the New Hampshire huts, but the number who have not had it, is greater.  If your Excellency thinks it most advisable, under our present situation, for a part only to have it at a time, the New Hampshire huts are sufficient; but if best for all to take it at once, it cannot be well effected, unless it be admitted at the Connecticut huts—This I submit for your Excellency’s determination—as soon as I am honored with it no time shall be lost.  If the measure is adopted, I request that the Director-general may be immediately instructed to furnish such stores as are necessary, and arrange and direct what Surgeons &c. are to attend.  A quantity of indian meal will be wanted—In our present embarrassed state, trifling as that article may appear, perhaps some special order on the Agent, Commissary, or Quartermaster-general’s department may be necessary.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               